REVISED ATTACHMENT 1 To Revised Schedule A of the Investment Management Agreement, dated April 27, 2001, by and between USAllianz Advisers,LLC (now Allianz Investment Management LLC) and USAllianz Variable Insurance Products Trust (now Allianz Variable Insurance Products Trust). Fees payable to the Manager pursuant to Revised Schedule A to the Investment Management Agreement shall be calculated at the following annual rates until such time as this Attachment 1 is further revised. Fund Rate (Average Net Assets in Millions (M) for Funds with Breakpoints) All Assets AZL BlackRock Capital Appreciation Fund0.70% All Assets AZL Boston Company Research Growth Fund0.70% All Assets AZL DFA Five-Year Global Fixed Income Fund0.50%* All Assets AZL DFA Emerging Markets Core Equity Fund0.95%* All Assets AZL DFA International Core Equity Fund0.75%* All Assets AZL DFA U.S. Core Equity Fund0.54%* All Assets AZL DFA U.S. Small Cap Fund0.70%* First $100M Next $100M Thereafter AZL Invesco Equity and Income Fund0.70%0.675%0.65% First $100M Thereafter AZL Invesco Growth and Income Fund0.675%0.65% All Assets AZL Invesco International Equity Fund0.85% All Assets AZL JPMorgan International Opportunities Fund0.85% First $100M Thereafter AZL JPMorgan U.S. Equity Fund0.75%0.70% All Assets AZL MetWest Total Return Bond Fund0.55%* First $100M Thereafter AZL MFS Investors Trust Fund0.75%0.70% First $100M Next $400M Thereafter AZL MFS Value Fund0.75%0.70%0.65% All Assets AZL Schroder Emerging Markets Equity Fund1.08% All Assets AZL T. Rowe Price Capital Appreciation Fund0.70% All Assets AZL Wells Fargo Large Cap GrowthFund0.70% Fund Rate (Average Net Assets in Millions (M) for Funds with Breakpoints) All Assets AZL BlackRock Capital Appreciation Fund0.70% All Assets AZL Boston Company Research Growth Fund0.70% All Assets AZL DFA Five-Year Global Fixed Income Fund0.50%* All Assets AZL DFA Emerging Markets Core Equity Fund0.95%* All Assets AZL DFA International Core Equity Fund0.75%* All Assets AZL DFA U.S. Core Equity Fund0.54%* All Assets AZL DFA U.S. Small Cap Fund0.70%* First $100M Next $100M Thereafter AZL Invesco Equity and Income Fund0.70%0.675%0.65% First $100M Thereafter AZL Invesco Growth and Income Fund0.675%0.65% All Assets AZL Invesco International Equity Fund0.85% All Assets AZL JPMorgan International Opportunities Fund0.85% First $100M Thereafter AZL JPMorgan U.S. Equity Fund0.75%0.70% All Assets AZL MetWest Total Return Bond Fund0.55%* First $100M Thereafter AZL MFS Investors Trust Fund0.75%0.70% First $100M Next $400M Thereafter AZL MFS Value Fund0.75%0.70%0.65% All Assets AZL Schroder Emerging Markets Equity Fund1.08% All Assets AZL T. Rowe Price Capital Appreciation Fund0.70% All Assets AZL Wells Fargo Large Cap GrowthFund0.70% *The reduced rate may not be increased or terminated prior to April 30, 2016. Acknowledged: Allianz Variable Insurance Products TrustAllianz Investment Management LLC By:/s/ Brian MuenchBy:/s/ Brian Muench Name:Name: Title: Title: Updated:04/27/2015
